Title: From Thomas Jefferson to Martha Jefferson Randolph, 23 June 1791
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson



My dear daughter
Philadelphia June 23. 1791.

I wrote to each of you once during my journey, from which I returned four days ago, having enjoyed thro’ the whole of it very perfect health. I am in hopes the relaxation it gave me from business has freed me from the almost constant headach with which I had been persecuted thro the whole winter and spring. Having been entirely clear of it while travelling proves it to have been occasioned by the drudgery of business. I found here on my return your letter of May 23. with the pleasing information that you were all in good health. I wish I could say when I shall be able to join you: but that will depend on the movements of the President who is not yet returned to this place.—In a letter written me by young Mr. Franklin, who is in London, is the following paragraph. ‘I meet here with many who ask kindly after you, among these the D. of Dorset, who is very particular in his enquiries. He has mentioned to me that his niece had wrote once or twice to your daughter since her return to America; but not receiving an answer had supposed she meant to drop her acquaintance, which his neice much regretted. I ventured to assure him that that was not likely, and that possibly the letters might have miscarried.—You will take what notice of this you may think proper.’—Fulwar Skipwith is on his return to the United States.—Mrs. Trist and Mrs. Waters often ask after you.—Mr. Lewis being very averse to writing, I must trouble Mr. Randolph to enquire of him relative to my tobacco, and to inform me about it. I sold the whole of what was good here. 17. hogsheads only are yet come, and by a letter of May 29. from Mr. Hylton there were then but 2. hogsheads more arrived at the warehouse. I am uneasy at the delay, because it not only embarrasses me with guessing at excuses to the purchaser, but is likely to make me fail in my payment to Hanson, which ought to be made in Richmond on the 19th. of next month. I wish much to know when the rest may be expected.—In your last you observe you had not received a letter from me in five weeks. My letters to you have been of Jan. 20. Feb. 9. Mar. 2. 24. Apr. 17. May 8. which you will observe to be pretty regularly once in three weeks.—Matters in France are still going on safely. Mirabeau is dead; also the Duke de Richlieu; so that the Duke de Fronsac has  now succeeded to the head of the family, tho’ not to the title, these being all abolished. Present me affectionately to Mr. Randolph and Polly, and kiss the little one for me: Adieu my dear Your’s affectionately,

Th: Jefferson

